Title: From John Adams to John Jay, 30 April 1821
From: Adams, John
To: Jay, John



My Dear Sir—
Quincy April 30th. 1821

I must beg your pardon for delaying so long the acknowledgement of your kind favour—you have done all that is necessary to be done with Mr Duane—The sume of the matter is I suppose is—he has ploughed the Son of the Heifer in the Secretary of States Office—and procured copies of some of your communications to Congress—My letter to Jonathan Jackson, which was unfortunately and absurdly laid before Congress—I have no apprehensions of any evil that can now come of either—
My friend Mr Shaw of the Atheneum brought me up on Saturday a rememberances, in which is your first Charge to the grand Jury as Chief Justice of New York, in the year 1777—this elegant and masterly composition, however it escaped my attention in the time of it—I never saw till now—It revived a thousand painful, and as many pleasant recollections—The Snare is broken—and we have escaped—but Heaven alone knows how—The more I look back, for sixty years—the more I am astonished, and a deeper sense of gratitude I feel—
I am dear Sir, and ever shall be— / your friend, and / humble Servant

John Adams